NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3587-19

CHRISTOPHER DIGIOIA,

          Petitioner-Appellant,

v.

NEW JERSEY MOTOR
VEHICLE COMMISSION,

     Respondent-Respondent.
__________________________

                   Submitted March 16, 2021 – Decided March 30, 2021

                   Before Judges Haas and Natali.

                   On appeal from the New Jersey Motor Vehicle
                   Commission.

                   Bio & Laracca, PC, attorneys for appellant (Sebastian
                   M. Bio, of counsel and on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Jennifer R. Jaremback, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Appellant Christopher DiGioia appeals from a final determination of the

New Jersey Motor Vehicle Commission (Commission) that denied his request

for an administrative hearing and upheld the two-year suspension of his driving

privileges. We affirm.

      On March 2, 2017, appellant was convicted in New Jersey of driving under

the influence of alcohol contrary to N.J.S.A. 39:4-50.      He was similarly

convicted on October 9, 2019 in New York, which the New York authorities

characterized as a first-time offense.    New York notified New Jersey of

appellant's conviction consistent with the Interstate Driver License Compact,

N.J.S.A. 39:5D-1 to -14 (Compact).

      The Commission issued a scheduled suspension notice to appellant

indicating its intention to suspend his driving privileges for two years under

N.J.S.A. 39:5D-4, N.J.S.A. 39:5-30, and N.J.A.C. 13:19-11.1.         Appellant

requested a hearing to challenge the proposed suspension, and relying on State

v. Davis, 95 N.J. Super. 19 (Law Div. 1967), contended that N.J.S.A. 39:4-50

does not expressly permit the Commission to consider an out-of-state conviction

as a predicate act for enhanced penalties. He also argued that it was improper

to consider his New York conviction as a second offense when determining the




                                                                         A-3587-19
                                      2
extent of his suspension, as New York convicted him as a first-time offender,

which New Jersey was obligated to recognize under the Compact.

      The Commission rejected appellant's arguments, and, in a May 4, 2020,

Final Agency Decision issued an Order of Suspension. In that decision, the

Commission's Chief Administrator first denied appellant's request for a hearing

as there were no disputed facts regarding his New York conviction. Instead, the

Chief Administrator explained that appellant sought only consideration of the

specific "mitigating circumstance[]" that the Commission consider him a first-

time offender consistent with New York's characterization of his offense. The

Chief Administrator disagreed and explained that under the Compact, N.J.S.A.

39:5D-4, and N.J.A.C. 13:19-11.1, out of state convictions are considered as if

the offenses occurred in New Jersey and accordingly suspended appellant's

driving privileges for two years. This appeal followed.

      Appellant raises the following single point for our review, which

incorporates and reprises the same arguments he raised before the Commission:

            THE [COMMISSION'S] CONCLUSION THAT
            [APPELLANT'S] LICENSE MUST BE SUSPENDED
            FOR 730 DAYS IS UNREASONABLE AND NOT
            LEGALLY GROUNDED IN LIGHT OF ALL THE
            EVIDENCE UPON WHICH IT IS FOUNDED.




                                                                         A-3587-19
                                      3
      We have carefully considered appellant's contentions and conclude that

they are clearly without merit. R. 2:11-3(e)(2). We provide the following

comments to amplify our decision.

       Our scope of review of an agency decision is limited. In re Taylor, 158

N.J. 644, 656 (1999). "[A]n appellate court ordinarily should not disturb an

administrative agency's determinations or findings unless there is a clear

showing that (1) the agency did not follow the law; (2) the decision was

arbitrary, capricious, or unreasonable; or (3) the decision was not supported by

substantial evidence." In re Virtua-West Jersey Hosp., 194 N.J. 413, 422 (2008);

Brady v. Bd. of Review, 152 N.J. 197, 210-11 (1997). We also must determine

"whether in applying legislative policies to the facts, the agency clearly erred in

reaching a conclusion that could not reasonably have been made on a showing

of the relevant factors." In re Hermann, 192 N.J. 19, 28 (2007) (quoting Mazza

v. Bd. of Trs., 143 N.J. 22, 25 (1995)).

      The Compact provides for cooperation among states in reporting driving

offenses and disciplining licensees. The underlying policy of the Compact, "is

to encourage the reciprocal recognition of motor vehicle violations that occurred

in other jurisdictions, thereby increasing the probability that safety on highways




                                                                             A-3587-19
                                           4
would improve overall." State v. Colley, 397 N.J. Super. 214, 219 (App. Div.

2007).

      When the Commission receives a report of a licensee's conviction for

"[d]riving a motor vehicle while under the influence of intoxicating liquor or a

narcotic drug," the statute mandates the agency "shall give the same effect to the

conduct reported, . . . as it would if such conduct had occurred in the home

State," and contemplates the agency may impose either the penalty of New

Jersey or the penalty required by the state of conviction. N.J.S.A. 39:5D-4(a)(2);

see also N.J. Div. of Motor Vehicles v. Egan, 103 N.J. 350, 355-56 (1986) (under

both N.J.S.A. 39:5-30.1 and N.J.S.A. 39:5D-4, the Commission may impose

either the penalty of New Jersey or that of the state where the offense occurred).

      First, we agree with the Commission that appellant presented no disputed

issues of material fact requiring a hearing. N.J.A.C. 13:19-1.2(d). Moreover,

he provided no legal basis to set aside the Commission's decision to impose a

suspension of his driving privileges, authorized by N.J.S.A. 39:5D-4 and

N.J.S.A. 39:4-50, and supported by the undisputed evidence in the record.

Failure to do so obviated the need for an evidentiary hearing. N.J.A.C. 13:19-

1.2(e); Frank v. Ivy Club, 120 N.J. 73, 98 (1990).




                                                                            A-3587-19
                                        5
      Second, the Commission's decision to impose a two-year suspension as a

result of appellant's multiple convictions for driving under the influence of

alcohol was neither arbitrary nor capricious.     Indeed, it is undisputed that

appellant's conduct in New York in operating a motor vehicle while impaired is

a similar offense under New Jersey's driving under the influence statute,

N.J.S.A. 39:4-50(a), just as it was in New York. See also N.J.A.C. 13:19-

11.1(a). In such circumstances, defendant's suspension is explicitly authorized

by N.J.S.A. 39:5D-4(a)(2) which provides that a conviction for operating a

motor vehicle while under the influence of alcohol is to be given the same effect

as "if such conduct had occurred in the home state". See also N.J. Div. of Motor

Vehicles v. Pepe, 379 N.J. Super. 411, 419 (App. Div. 2005) (A New Jersey

licensed driver who drives while impaired in a Compact party state violates the

sovereignty of New Jersey). Thus, appellant's mandatory suspension was fully

supported by applicable law and enforces and effectuates strong public policy

set forth by the Legislature.

      We reject appellant's reliance on Davis. There, defendant was convicted

of violating N.J.S.A 39:4-50 in New Jersey and was convicted of a similar

offense in Pennsylvania four years earlier.      Davis, 95 N.J. Super. at 20.

Defendant argued that as he had no previous offenses in New Jersey he should


                                                                           A-3587-19
                                       6
be considered a first-time offender. Ibid. The court agreed and reasoned that

N.J.S.A. 39:4-50 did not expressly state that a "previous violation may be one

committed outside this State, or that a subsequent violation in this State may be

predicated on a prior conviction in another jurisdiction." Id. at 23 (quotations

omitted). The court therefore held that a "conviction under the laws of another

State can have no effect by way of penalty beyond the limits of the State in

which the judgment is rendered." Id. at 23-24 (citations omitted).

      The reasoning of the Davis court was rejected in State v. Regan, 209 N.J.

Super. 596 (App. Div. 1986). In Regan, defendant maintained his prior New

York conviction for driving under the influence should not be considered as a

predicate offense for purposes of treating him as a third-time offender as he had

only one conviction for the same offense in New Jersey. 209 N.J. Super. at 598-

99.

      The court rejected defendant's arguments and stated that defendant's out

of state conviction was properly considered a prior offense for both criminal

sentencing and administrative penalties. Id. at 604. The court held that the

Commission clearly had the authority to suspend defendant's driving privileges

in light of his New York conviction and it would be "illogical to consider

defendant as a subsequent offender for administrative purposes only." Ibid.; see


                                                                           A-3587-19
                                       7
also State v. Luzhak, 445 N.J. Super. 241, 244 (App. Div. 2016) ("enhanced

penalties pursuant to N.J.S.A. 39:4-50 or N.J.S.A. 39:3-40 may be triggered by

a DWI conviction from another state."); State v. Cromwell, 194 N.J. Super. 519,

522-23 (App. Div. 1984) (expressly rejecting Davis and concluding that

"defendant was subjected to the mandatory license suspension of N.J.S.A. 39:4-

50 following his New York drunk driving conviction").

      Additionally, in 1997, the Legislature amended N.J.S.A. 39:4-50(a)(3) to

provide that a conviction of a similar driving under the influence charge in

another jurisdiction is considered a prior conviction, even with respect to those

states who do not participate in the Compact. N.J.S.A. 39:4-50(a)(3) provides:

            A conviction of a violation of law of a substantially
            similar nature in another jurisdiction, regardless of
            whether that jurisdiction is a signatory to the [Compact]
            . . . shall constitute a prior conviction . . . unless the
            defendant can demonstrate by clear and convincing
            evidence that the conviction in the other jurisdiction
            was based exclusively upon a violation of a proscribed
            blood alcohol concentration of less than 0.08%.

      Finally, we reject appellant's claim that because New York considered him

a first-time offender, New Jersey was bound to accept that characterization when

assessing his license suspension. The Compact simply requires that New Jersey

consider appellant's New York conviction as if the offense occurred in New

Jersey, which the Commission indisputably did. Nothing in the language of the

                                                                           A-3587-19
                                        8
Compact required the Commission to ignore defendant's 2017 New Jersey

conviction.

      In sum, the Commission appropriately considered defendant's New York

driving conviction and its resulting imposition of a two-year driving suspension

was not an abuse of discretion.

      Affirmed.




                                                                          A-3587-19
                                       9